
	
		II
		110th CONGRESS
		1st Session
		S. 2410
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Kyl (for himself and
			 Mr. Sununu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Communications Commission to
		  either grant or deny a Petition for Reconsideration within 1 year after such
		  Petition is first submitted.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Efficiency in Decision Making Act
			 of 2007.
		2.Efficient
			 disposition of petitions for reconsideration
			(a)In
			 generalNot later than 1 year
			 after the submission of a Petition for Reconsideration, the Federal
			 Communications Commission shall make a decision and issue a Memorandum Opinion
			 and Order that either grants or denies such Petition.
			(b)Failure to
			 complyIf the Federal Communications Commission fails to comply
			 with the time requirements of subsection (a) with respect to any Petition for
			 Reconsideration, such Petition shall be deemed granted.
			
